AO 442 (Rev. 01 /09) Arrest Warrant

                                                                                                                             U.S. Dlsbict Court
                                                                                                                              District of Kensas
                                             UNITED STATES DISTRICT COURT
                                                                                                                            JAN 3 1 2020
                                                                    for the
                                                                                                                    Cfer1<, ~ COUI'$!
                                                         District of Kansas                                         By        Deputy Clert

                   United States of America                           )
                                 V.                                   )
                                                                      )        Case No.    6:20-cr-10007-EFM
                    KELLY L. GROUNDS,                                 )
                             Defendant                                )

                                                        ARREST WARRANT
To:      Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        KELLY L. GROUNDS
                                  -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment              0 Superseding Indictment           0 Information        0 Superseding Information             O Complaint •
0 Probation Violation Petition                0 Supervised Release Violation Petition       0 Violation Notice          0 Order of the Court
                                                                                                                             (__           11!

This offense is briefly described as follows:

 Sex Trafficking of a Minor. See attached indictment for additional charges.

                                                                                                                            ....,
                                                                                                                            N
                                                                                                                            1._ p

                                                                                                     \.   I   r




Date:    01/29/2020                                                                              s/ M. McGivern --
                                                                                             Issuing officer 's signature

City and state:        Wichita, Kansas                                                 Timothy M. O'Brien, Clerk of Court
                                                                                               Printdd name and title


                                                                   Return

          This warr~ '"'..as re~eived on (date)
at (city and state)  _\A} /~          6' l
                                     k( 5
                                                     1/£ ~                , and the person was arrested on (date)       J/.sa/..z.o 2.£::>

Date:   11.5( /2.122, 0
         I   I
                                                                          /3,tY/i~(k-     f,:. df/17
                                                                                                ~ &n-J
                                                                                          Arresting officer 's signat;;1
